Citation Nr: 1104338	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include anxiety, depression, posttraumatic stress 
disorder (PTSD), and obsessive compulsive disorder (OCD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in March 2006.  A statement 
of the case was issued in March 2007, and a substantive appeal 
was received in May 2007.  

On substantive appeal received in May 2007, the Veteran marked 
the appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  A hearing was scheduled for September 2008, 
but the Veteran cancelled the hearing via telephone conversation 
with the RO in September 2008.  The Veteran did not reschedule, 
but instead indicated that he wanted the Board to proceed with 
his appeal. 

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, 
treatment records reflect diagnoses of anxiety and depression.  
Moreover, a November 2004 treatment record from Vancouver Coastal 
Health mentions PTSD.  A March 2005 Vet Center treatment record 
shows a diagnosis of OCD.  Accordingly, the issue has been 
amended as reflected on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  Unfortunately, at this time, the 
Veteran has provided very little insight regarding the 
basis/theory for his claim.

The Veteran's service treatment records (STRs) include his 
October 1969 enlistment examination report of stammering problems 
prior to service.  However, psychiatric examination at that time 
disclosed no psychiatric disorder.  As such, the Veteran is 
presumed to have entered service absent psychiatric disease.  
38 U.S.C.A. § 1111.

In March 1970, the Veteran was referred for psychiatric 
examination based upon his report of increased stuttering 
symptoms "aggravated by the Army situation."  He was to be 
followed for possible speech therapy.  A May 1972 service 
treatment record shows an assessment of situation reaction/acute 
anxiety.  On his May 1972 separation examination, the Veteran 
endorsed a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  The examiner 
offered an assessment of recurrent stuttering on a variable basis 
since childhood that existed prior to service.  No further 
comments were offered.

The earliest, relevant postservice medical record first reflects 
the Veteran's treatment for alcohol abuse and anxiety in 1975.  
Later records reflect diagnoses of anxiety, depression, PTSD, and 
OCD.

In an April 2007 letter, Eroca Shaler, R. Psych referenced an 
April 2005 letter in which she noted that the Veteran was 
emotionally vulnerable when entering service. She opined that the 
Veteran's chronic depression and anxiety were aggravated in 
service.  The aforementioned letter is not of record, and the 
circumstances of the Veteran's preservice emotional vulnerability 
and aggravating service events are unclear.  As such, the RO 
should locate and associate with the Veteran's claims file 
complete records from Eroca Shaler, R. Psych.

Further, given the STRs which reflect some anxiety complaints, 
the opinion offered by Eroca Shaler, R. Psych and the complete 
absence of reported events by the Veteran, the Board finds that 
VA examination is necessary to decide this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Assist the Veteran in locating and 
associating with the claims folder complete 
records from Eroca Shaler, R. Psych

2.  After completion of the above, the RO 
should schedule the Veteran for a VA 
psychiatric examination to determine the 
diagnoses of any current acquired 
psychiatric disability, including anxiety, 
depression, PTSD and OCD.  The examination 
should be performed by a psychiatrist.  The 
Veteran's claims file must be provided to 
the examiner for review.  All appropriate 
psychological testing should be performed.  
The examiner should report all current 
psychiatric disabilities diagnosed on 
examination.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a) whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any currently manifested acquired 
psychiatric disability (to include anxiety, 
depression, PTSD and OCD) either first 
manifested in service and/or is causally 
related to service?  

b)  if it is determined that an acquired 
psychiatric disorder manifested prior to 
active service, provide opinion whether it 
is clear and unmistakable that such 
disorder was manifested prior to service 
and, if so, whether it is clear and 
unmistakable that such disorder was not 
aggravated during service beyond the normal 
progress of the disorder?

A rationale should be provided.  The VA 
examiner should address Eroca Shaler's 
opinion reflected in her April 2007 letter.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


